Appleton, C. J.
The defendants are common carriers. By direction of the plaintiff, on 18th Oct., 1865, one hundred barrels were left with the defendants at their depot in Detroit, Michigan, to be by them transported from thence to a designated place of destination. The defendants received them in charge for that purpose. Within one or two hours after they were so left, the depot, in which they were deposited, was burned without fault, on the part of the defendants. *466By the common law, the common carrier being regarded as an insurer, except when the loss is by the act of God- or the enemies of the government, the defendants are responsible.
The defendants seek to avoid their common law liability by reason of notice and a special contract limiting and restricting their responsibility. It has been finally settled, after much fluctuation of judicial opinion, that carriers may restrict their general liability by notices brought home to the owner of the goods, before or at the time of delivery to the carrier, if assented to expressly or impliedly by the owner.
The legal presumption, in the absence of all proof, is, that the owners of goods contract with the carrier under their common law liability. It is for the carrier to show any qualification of his responsibility.
The case shows that the plaintiff purchased the barrels in question of one E. A. Stokes, on 17th October, and, on the same day, called on the agent of the defendants, with whom he verbally arranged for the price of transportation. The agent testified " the only contract which was made was at the stipulated rate. It was verbal.” The agent gave no notice of any special terms or any restrictions upon the general liability of his principals as common carriers. The plaintiff, therefore, was justified, in the absence of any notice, in presuming that the defendants would carry his goods subject to all the responsibilities incident to their vocation. " In all cases where the notice cannot be brought home to the person interested in the goods, directly or constructively, it is a mere nullity; and the burden of proof is on the carrier, to show that the person with whom he deals is fully informed of the terms and effect of the notice.” Angelí on Carriers, § 247, and cases cited; Simons v. The Great Western Railway Co., 89 E. C. L., 619.
Where, by a memorandum on a receipt for baggage, issued by an express company, it was stated that the " liability” of the company was " limited to $100, except by special agreement to be noted” thereon; it was held that, in the *467absence of any knowledge, by the owner of the baggage, of such condition, there was no consent to it by him and no bargain between the parties limiting the liability of the company. Lemberger v. Westcott & al., 49 Barb., 283.
A carrier cannot, by a general notice, exonerate himself entirely from his legal duty and liability for property delivered him for transportation, or fix the amount beyond which he will not be responsible, in case of injury or loss. " It would in effect,” observes Bigelow, C. J., in Judson v. Western Railroad Corporation, 6 Allen, 486, "put it in the power of the carrier to abrogate the rules of law by which the exorcise of his employment is regulated and governed. Certainly such a notice, even if shown to have been within the knowledge of the owner of the goods, would, in the absence of evidence of his direct assent to its terms, afford no sufficient ground for the inference that he had voluntarily agreed, without any consideration, to relinquish and give up the valuable right of having his goods carried at the risk of the carrier. On the contrary, it would be quite as reasonable to infer, under such circumstances, that the carrier did not intend to rely upon a notice upon which he could not legally insist, as that the owner of goods meant to surrender a right to which he was entitled by law. In such case, mere silence cannot be said to amount to acquiescence.”
The plaintiff, after his conversation with the defendants’ freight agent, directed the clerk of Stokes, of whom they were purchased, to send the barrels to the defendants’ depot, informing him that he had made an arrangement with them as to their delivery, but giving him no authority to act in any way for him. Nor does the evidence show that he did any act whatever as the agent of the plaintiff, — but that, if he signed any paper, it was as the agent of Stokes, who had ceased to have any interest in the barrels to be transported.
The only question remaining is whether, upon the facts disclosed, Chamberlain, the clerk of Stokes, had any authority from the plaintiff to exonerate the defendants from their general liability as common carriers.
*468It is for the defendants to show he had such authority. The barrels were the plaintiff’s. The defendants’ agent was aware of that fact. The clerk of Stokes had no authority, express or implied, to do any act for the plaintiff except to send the goods to the defendants’ depot. The clerk could not bind the plaintiff and did not attempt to. Acting only for Stokes, his signature as his agent, the defendants were aware, could not affect the rights of the plaintiff. Whether the consignor of goods, or the person depositing them with the carrier, has authority to contract, on the part of the consignee, being the owner or party interested in the transportation, for exemption of the carrier from his ordinary responsibility, is in each particular case a question of fact depending upon its special and peculiar circumstances, and to be determined by the jury. Am. Transportation Co. v. Moon, 7 Law Register, 352.
" It is no longer open to controversy in this State,” observes Bigelow, C. J., in Buckland v. Adams Express Co., 97 Mass., 125, "that a carrier may limit his responsibility for property entrusted to him, by a notice containing reasonable and suitable restrictions, if brought home to the owner of goods delivered for transportation, and assented to clearly and unequivocally by him. It'is also settled that assent is not necessarily to be inferred from the mere fact that knowledge of such notice on the part of the owner or consignee of goods is shown. The evidence must go further, and be sufficient to show that the terms on which the carrier proposed to carry the goods were adopted as the contract between the parties, according to which the service of the carrier was to be rendered.” In the present case, we think Chamberlain had no authority, express or implied, from the plaintiff, to relieve the defendants from their legal responsibility as common carriers. Default to stand.
Kent, Dickerson, Barrows and Daneorth, JJ., concurred.
Walton, J., did not concur.